Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/465,717 filed on September 2, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15, respectively, of U.S. Patent No. 11,166,015 (Patent ‘015) in view of Chen et al., US 2018/0098063 (Chen) and further in view of Han et al., US 2020/0260113 A1 (Han).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘015, in combination with Chen ‘063, would have been obvious to a person of ordinary skill in the art, as argued in the rejection of claim 1 of the instant application that appears in the following. It should be noted that claims of the instant application are drawn to encoding methods, encoding apparatuses and non-transitory computer readable media storing instructions that when performed on an electronic device causes the device to perform encoding operation. Whereas claims of Patent ‘015 are drawn to similar implementations for decoding operations performing inverse operations of the claimed encoder of the instant application. But Chen discloses both encoding and decoding operations [see FIGS. 1, 24 and 25] and Han discloses a limitation that is lacking in Chen, as noted in the Office action that appears below.   
Furthermore, claims 8 and 15 of the instant application are drawn, respectively, to apparatus and non-transitory computer readable medium that have the same scope as the method claim 1. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/465,717

Claim 1.  A method of video encoding in an encoder, comprising: receiving sample values of a current block in a current picture, the current block being divided into a plurality of sub-blocks to be coded according to a sub-block based inter prediction mode; determining pieces of sub-block motion information for the sub-blocks, respectively; generating, according to the pieces of sub-block motion information, respective predictors of the sub-blocks; encoding the sample values of the current block according to the predictors of the sub-blocks and including encoded data of the current block in a bitstream for output; and in response to encoding of the current block, updating, by processing circuitry of the encoder, a history-based motion vector prediction (HMVP) candidate list according to a single new entry that is a particular piece of sub-block motion information from the pieces of sub-block motion information, the particular piece of sub-block motion information corresponding to a particular sub-block of the plurality of sub-blocks at a particular position in the current block.

Patent ‘015

Claim 1.   A method of video decoding in a decoder, comprising dividing a current block into a plurality of sub-blocks: deriving a plurality of pieces of sub-block motion information for the plurality of sub-blocks, respectively: generating predicted sub-block samples for the sub-blocks according to the pieces of sub-block motion information; generating a predicted block for the current block according to a combination of the predicted sub-block samples: selecting a piece of sub-block motion information that corresponds to a particular sub-block of the plurality of sub-blocks from the pieces of sub-block motion information as representative motion information for the current block to be stored as a new history-based motion vector prediction (HMVP) candidate in an HMVP buffer; and after the predicted block for the current block is generated, storing the representative motion information for the current block as the new HMVP candidate in the HMVP buffer for a subsequent motion vector prediction process..

 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2018/0359483 A1 (Chen) in view of Han et al., US 2020/0260113 A1 (Han).
With respect to claim 1, Chen discloses a method of video encoding in an encoder [abstract, FIGS. 1, 24], comprising: receiving sample values of a current block [par. 7] in a current picture [par. 7], the current block being divided into a plurality of sub-blocks [par. 73] to be coded according to a sub-block based inter prediction mode [par. 78]; determining pieces of sub-block motion information for the sub-blocks, respectively [abstract, par. 7]; generating, according to the pieces of sub-block motion information, respective predictors of the sub-blocks [abstract, par. 7 – ref. to MVP]; encoding the sample values of the current block according to the predictors of the sub-blocks [FIG. 24, pars. 244-245] and including encoded data of the current block in a bitstream for output [FIG. 24, output from unit 118]. But Chen does not explicitly disclose wherein in response to encoding of the current block, updating, by processing circuitry of the encoder, a history-based motion vector prediction (HMVP) candidate list according to a single new entry that is a particular piece of sub-block motion information from the pieces of sub-block motion information, the particular piece of sub-block motion information corresponding to a particular sub-block of the plurality of sub-blocks at a particular position in the current block. However, Han discloses in response to encoding of the current block, updating, by processing circuitry of the encoder [FIG. 5], a history-based motion vector prediction (HMVP) candidate list according to a single new entry that is a particular piece of sub-block motion information from the pieces of sub-block motion information [par. 68 – ref. to “The video coder may check the available HMVP candidates in the HMVP table”], the particular piece of sub-block motion information corresponding to a particular sub-block of the plurality of sub-blocks at a particular position in the current block [par. 126]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Chen with Han with the motivation to devise a method and apparatus for coding video data responsive to determining to predict a current block of a current picture of video data by generating a motion vector (MV) candidate list for the current block, wherein generating the MV candidate list comprises: determining one or more history-based motion vector prediction (HMVP) candidates [Han: abstract].
With respect to claim 2, Chen, in view of Han, disclose all the limitations of claim 1 and further discloses wherein the particular sub-block is at a bottom-right position in the current block [par. 151].
With respect to claim 3, Chen, in view of Han, disclose all the limitations of claim 1 and further discloses wherein the particular sub-block is at a center position in the current block [par. 151].
With respect to claim 4, Chen, in view of Han, disclose all the limitations of claim 1 and further discloses wherein the particular sub-block is at the center position in the current block when an upper-left corner of the particular sub-block is at a center of the current block [FIG. 13, sub-block A].
With respect to claim 5, Chen, in view of Han, disclose all the limitations of claim 1 and further discloses signaling the particular position by control information included in a Sequence Parameter Set (SPS), Picture Parameter Set (PPS), slice header, tile group header, or tile header in the bitstream [par. 214].
With respect to claim 6, Chen, in view of Han, disclose all the limitations of claim 1 and further discloses wherein the current block is coded according to the sub-block based inter prediction mode that is one of an affine inter prediction mode, a subblock-based temporal motion vector prediction mode, and a triangular inter prediction mode [FIG. 9, par. 158].
With respect to claim 7, Chen, in view of Han, disclose all the limitations of claim 1 and further discloses wherein the current block is a coding unit (CU) in the current picture [par. 76].

With respect to claims 8-14, the claims are drawn to apparatuses that perform a series of steps that are commensurate in scope with steps of claims 1-7, respectively. Therefore, claims 8-14 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-7, respectively.
With respect to claims 15-20, the claims are drawn to non-transitory computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-6, respectively. Therefore, claims 15-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-6, respectively.

	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Han et al., US 2020/0296360 A1, discloses inter merge mode and intra block copy merge mode.
Lin et al., US 2020/0275093 A1, intra block copy merge list simplification.
Han et al., US 2020/0260105 A1, discloses processing of illegal motion vectors.
Lee, US 2020/0252644A1, discloses image decoding and encoding based on affine motion prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485